Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	This office action is in response to RCE filed 02/02/2021 in which the claims 1-8, 10-11, 13, 18, 20-25, 27-28 are pending.

Continued Examination Under 37 CFR 1.114
3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.
 
Response to Arguments
4. 	Applicant’s arguments, see pages 6-8, filed 02/02/2021, with respect to the rejections have been fully considered, and however are not persuasive. Applicant argues that Independent claims 1, 20 and 27 were rejected under 35 U.S.C. § 103(a) as allegedly being obvious over U.S. Patent Application Publication No. 2012/0280790 ("Gerhardt") in view of U.S. Patent Application Publication No. 2015/0199863 ("Scoggins"). The Applicant respectfully requests reconsideration. 
 	Independent claim 1, as amended recites: a mobile device comprising at least one processor configured to: detect the NFC tag; establish, after detection of the NFC tag by the mobile device and via an application associated with the intelligent door lock system, a connection between the mobile device and the intelligent door lock system using an RF protocol; and transmit one or more communications to the intelligent door lock system via the connection to trigger the intelligent door lock system to lock or unlock the lock (emphasis supplied) 
 	Gerhardt and Scoggins, alone or in combination, do not describe the above-emphasized language of amended claim 1. 
 	Claim 1 is amended to include some features relating to an "application" previously recited in dependent claim 5. The Office Action (p. 9) relies on Gerhardt (FIG. 7, 153) for these features. Gerhardt describes using a portable electronic device to read a NFC tag and an application notifying a web service that the NFC tag has been read (1151-53). Even if Gerhardt's application could somehow be interpreted to correspond to the claimed application, Gerhardt does not describe a Application No.: 15/867,992 7 Docket No.: A1174.70054US00Amendment filed with RCEconnection being established between its portable electronic device and its door lock system via its application. 
 	Scoggins also does not describe the above-emphasized language of amended claim 1. Even if one of ordinary skill would have been led to combine Gerhardt and Scoggins, no combination of the references would have disclosed this language of claim 1. For at least these reasons, claim 1 and each claim that depends therefrom, patentably distinguishes over any combination of Gerhardt and Scoggins. Accordingly, withdrawal of the rejection of claim 1, and each claim that depends therefrom is respectfully requested. 
 	For reasons that would be appreciated from the foregoing, independent claims 20 and 27 also patentably distinguish over any combination of Gerhardt and Scoggins. 

 	Examiner respectfully disagrees and clarifies that Claim 1 which is now amended to include some features relating to an "application" previously recited in dependent claim 5 is clearly taught by Scoggins et al. (US 2015/0199863 A1), i.e. “establish, after detection of the NFC tag by the mobile device and via an application associated with the intelligent door lock system, a connection between the mobile device and the intelligent door lock system using an RF protocol”  is clearly taught mainly in para[0013], [0067], [0073], [0075], [0079], [0095] & figs. 7, 9, 10  which discloses an application program interface(API) 720  is configured to communicate with a portable consumer electronic user device configured to receive one or more security credentials and to wirelessly transmit at least one of the one or more security credentials to a door lock system. Further Para [0117] recites providing an ability to broker communications between mobile user devices (e.g., Bluetooth, BLE or other such short range wireless communication enabled mobile devices), and the NFC/magnetic stripe reader fitted to the door lock & Para [0044],  [0119] teaches of API to retrieve the security key credentials that can be used through the guest's mobile user device to unlock the door & Upon retrieving the security credentials through the API the mobile application operating on the guest's mobile user device is configured to initiate communications with the wireless receiver 218 cooperated with and/or incorporated into the door lock system 112 is dependent on a type of door lock (NFC, magnetic stripe, etc.), and in some implementations acts as a channel to handoff the security key credentials to the door establish, after detection of the NFC tag by the mobile device and via an application associated with the intelligent door lock system, a connection between the mobile device and the intelligent door lock system using an RF protocol”.
  	Thus claim 1 and each claim that depends therefrom are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt et al. (US 2012/0280790 A1) in view of Scoggins et al. (US 2015/0199863 A1), and this rejection is proper. 
 	 For the above reasons Independent claims  20, 27 are also rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt et al. (US 2012/0280790 A1) in view of Scoggins et al. (US 2015/0199863 A1), and these rejections are also proper.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such 

7. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8. 	Claims 1-8, 10, 20-25, 27-28  are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt et al. (US 2012/0280790 A1) in view of Scoggins et al. (US 2015/0199863 A1). 

 	Regarding claim 1, Gerhardt discloses a system comprising: an intelligent door lock system coupled to a door at a dwelling (Para[0039] & Fig. 3 teaches of the door lock 102 & Figs.11-30 teaches of locking systems on door), the intelligent door lock system comprising a door status device coupled to a drive shaft of a lock device, the door status device determining lock or unlock status of  a lock (Para[0077] – [0086] & Figs. 3, 11-19 teaches when a user approaches the lock system(ex:1300), they trigger an infrared, sound, radio or vibration sensor and proximate uses send a lock, unlock to lock system and fig 3 shows the drive shaft and Figs.11-19 shows the locking system at the door), wherein the intelligent door lock system comprises a near field communication (NFC) tag (Para[0037], [0050- [0053]  & figs. 3 & 7, teaches of the NFC tag) and a mobile device comprising at least one processor configured to:  detect the NFC tag (para[0051] – [0053]  & fig. 7 teaches in  700, the user reads a Near Field Communication tag with their portable electronic device); and transmit one or more communications to the intelligent door lock system via the connection to trigger the intelligent door lock system to lock or unlock the lock (Para [0180] – [0183] & fig. 32 A(i) teaches at 3206 an initial authentication of the portable electronic device which allows the portable electronic device to communicate directly with the lock and issue a direct command for receipt by the lock. Fig. 32B (ii) discloses at 3242, the issued command may be one of the commands selected from a group of commands comprising: lock; unlock; timed lock request; timed unlock request; and toggle lock/unlock request). 
 	 Gerhardt does not explicitly disclose establish, after detection of the NFC tag by the mobile device and via an application associated with the intelligent door lock system, a connection between the mobile device and with the intelligent door lock system using an RF protocol. However Scoggins disclose establish, after detection of the NFC tag by the mobile device and via an application associated with the intelligent door lock system, a connection between the mobile device and with the intelligent door lock system using an RF protocol (para[0013], [0067], [0073], [0075], [0079], [0095] & figs. 7, 9, 10  discloses an application program interface(API) 720  is configured to communicate with a portable consumer electronic user device configured to receive one or more security credentials and to wirelessly transmit at least one of the one or more security credentials to a door lock system. Further Para [0117] recites providing an ability to broker communications between mobile user devices (e.g., Bluetooth, BLE or other such short range wireless communication enabled mobile devices), and the NFC/magnetic stripe reader fitted to the door lock & Para [0044],  [0119] teaches of API to retrieve the security key credentials that can be used through the guest's mobile user device to unlock the door & Upon retrieving the security credentials through the API the mobile application operating on the guest's mobile user device is configured to initiate communications with the wireless receiver 218 cooperated with and/or incorporated into the door lock system 112 is dependent on a type of door lock (NFC, magnetic stripe, etc.), and in some implementations acts as a channel to handoff the security key credentials to the door lock components for validation, causing the door lock to be triggered (opened or closed). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of lock and unlocking the door to enable accessibility to secure area and monitoring the secure area in the smart-home environment of Gerhardt with the method of communicating security credentials to portable consumer electronic user device associated with user of Scoggins in order to provide a system with the capability to unlock doors and gain access.

(para [0035] teaches the door lock system 112 is configured to wirelessly receive one or more security credentials from the user device 114.  The wireless communication can be via Bluetooth, Bluetooth Low Energy (BLE), infrared, WiFi, Radio Frequency (RF), Z-wave, cellular or other such wireless communication protocols).  Motivation to combine as indicated in claim 1.

 	Regarding claim 3, Scoggins further discloses the system, wherein the intelligent door lock system further comprises a Bluetooth chip (Para [0035] teaches the door lock system 112 is configured to wirelessly receive one or more security credentials from the user device 114.  The wireless communication can be via Bluetooth, Bluetooth Low Energy (BLE). Motivation to combine as indicated in claim 1.
 	Regarding claim 4, Gerhardt further discloses the system, wherein an identifier associated with NFC tag is correlated with an identifier of the lock (Para [0051] - [0053] & Fig. 7 teaches of the lock application and passes the application the unique id associated with the NFC tag just read and request is valid, the web server will pass a request corresponding to the NFC tag id to a lock server that corresponds to the NFC tag id in 704.  The request could be a lock request, a timed unlock request, or a toggle request (issue the opposite request as previously sent.) The lock server could correspond to one door lock or many). 

the application via which the connection is established between the mobile device and the intelligent door lock system (Para [0044],  [0119] teaches of API to retrieve the security key credentials that can be used through the guest's mobile user device to unlock the door & Upon retrieving the security credentials through the API the mobile application operating on the guest's mobile user device is configured to initiate communications with the wireless receiver 218 cooperated with and/or incorporated into the door lock system 112 is dependent on a type of door lock (NFC, magnetic stripe, etc.), and in some implementations acts as a channel to handoff the security key credentials to the door lock components for validation, causing the door lock to be triggered (opened or closed). Motivation to combine as indicated in claim 1.  

	Regarding claim 6, Gerhardt discloses further discloses the system, wherein detecting the NFC tag comprises detecting the NFC tag  in response to a user tapping the mobile device to the lock (Para[0051] & fig. 7 teaches in  700, the user reads a Near Field Communication tag with their portable electronic device.  The NFC tag is encoded with an application URI and unique code.  Generally a system level interface will automatically read any sufficiently near tags with system level protocols.  In some instances the device may first have to be put into a special purpose mode before being able to read an NFC tag, in such a case the electronic device would first be placed in a suitable mode to enable the NFC read functionality).

 	Regarding claim 7, Scoggins further discloses the system of claim, wherein establishing the connection comprises establishing a Bluetooth connection using the Bluetooth chip (para [0035] teaches the door lock system 112 is configured to wirelessly receive one or more security credentials from the user device 114.  The wireless communication can be via Bluetooth, Bluetooth Low Energy (BLE)). Motivation to combine as indicated in claim 1.

 	Regarding claim 8, Gerhardt further discloses the system, wherein the system further comprises: a camera coupled to the intelligent door lock system; and at least one second processor configured to trigger the camera to record video in response to a door lock status (Para[0090] & Fig. 16 teaches of the presence of person detected by motion on camera & Para[0122] & Fig.22 teaches of the locking system notifying the status of the locking system has changed  but not limited to locking or unlocking the locking system  Para[0163] & Fig. 31, teaches at 3190 providing a camera associated with the lock for taking a picture of a person seeking to operate the lock & Fig. 32E teaches of the accessory component to comprise a camera).  

	Regarding claim 10, Gerhardt discloses the system, wherein the camera is configured to communicate with the lock via Bluetooth (Para [0187] & Fig. 32E teaches of the accessory component at 3270 selected from video or still camera and connectivity 3272 the connectivity component to be Bluetooth.TM.) 

 	Regarding claim 20, Gerhardt discloses an intelligent door lock system coupled to a door at a dwelling comprising: a door status device configured to be coupled to a drive shaft of a lock device, the door status device determining lock or unlock status of a lock(Para[0077] – [0086] & Figs. 3, 11-19 teaches when a user approaches the lock system(ex:1300), they trigger an infrared, sound, radio or vibration sensor and proximate uses send a lock, unlock to lock system and fig 3 shows the drive shaft and Figs.11-19 shows the locking system at the door) wherein the intelligent door lock system comprises a near field communication (NFC) tag (Para[0037], [0050]- [0053]  & figs. 3 & 7 , teaches of the NFC tag); and at least one control circuit configured to: and trigger locking or unlocking of the lock in response to one or more communications received from the mobile device via the connection (Para [0180] – [0183] & fig. 32 A(i) teaches at 3206 an initial authentication of the portable electronic device which allows the portable electronic device to communicate directly with the lock and issue a direct command for receipt by the lock. Fig. 32B (ii) discloses at 3242, the issued command may be one of the commands selected from a group of commands comprising: lock; unlock; timed lock request; timed unlock request; and toggle lock/unlock request).
 		Gerhardt does not explicitly disclose establish a connection with a mobile device using an RF protocol, wherein the connection between the mobile device and the intelligent door lock system is established after detection of the NFC tag by the mobile and via an application associated with the intelligent door lock system, and trigger locking or unlocking of the lock in response to one or more communications received from the mobile device via the connection.. However Scoggins discloses establish a connection with a mobile device using an RF protocol, wherein the connection between the mobile device and the intelligent door lock system is established after detection of the NFC tag by the mobile device and via an application associated with the intelligent door lock system, and trigger locking or unlocking of the lock in response to one or more communications received from the mobile device via the connection. (para[0013], [0067], [0073], [0075], [0079], [0095] & figs. 7, 9, 10  discloses an application program interface(API) 720  is configured to communicate with a portable consumer electronic user device configured to receive one or more security credentials and to wirelessly transmit at least one of the one or more security credentials to a door lock system. Further Para [0117] recites providing an ability to broker communications between mobile user devices (e.g., Bluetooth, BLE or other such short range wireless communication enabled mobile devices), and the NFC/magnetic stripe reader fitted to the door lock & Para [0044],  [0119] teaches of API to retrieve the security key credentials that can be used through the guest's mobile user device to unlock the door & Upon retrieving the security credentials through the API the mobile application operating on the guest's mobile user device is configured to initiate communications with the wireless receiver 218 cooperated with and/or incorporated into the door lock system 112 is dependent on a type of door lock (NFC, magnetic stripe, etc.), and in some implementations acts as a channel to handoff the security key credentials to the door lock components for validation, causing the door lock to be triggered (opened or closed) . It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of lock and unlocking the door to enable accessibility to secure area and monitoring the secure area in the smart-home environment of Gerhardt with the method of communicating security credentials to portable consumer electronic user device associated with user of Scoggins in order to provide a system with the capability to unlock doors and gain access.

	Regarding claim 21, Scoggins further discloses the system, wherein the RF protocol is selected from at least one of: Zigbee, Bluetooth, Wi-Fi, IEEE 802.15.4, and Z-Wave (para [0035] teaches the door lock system 112 is configured to wirelessly receive one or more security credentials from the user device 114.  The wireless communication can be via Bluetooth, Bluetooth Low Energy (BLE), infrared, WiFi, Radio Frequency (RF), Z-wave, cellular or other such wireless communication protocols).  Motivation to combine as indicated in claim 20. 
 
 	Regarding claim 22, Scoggins further discloses the system, wherein the intelligent door lock system further comprises a Bluetooth chip (para [0035] teaches the door lock system 112 is configured to wirelessly receive one or more security credentials from the user device 114.  The wireless communication can be via Bluetooth, Bluetooth Low Energy (BLE)).  Motivation to combine as indicated in claim 20.

 	Regarding claim 23, Gerhardt discloses the system, wherein an identifier associated with the NFC tag is correlated with an identifier of the lock (Para [0051] - [0053] & Fig. 7 teaches of the lock application and passes the application the unique id associated with the NFC tag just read and request is valid, the web server will pass a request corresponding to the NFC tag id to a lock server that corresponds to the NFC tag id in 704.  The request could be a lock request, a timed unlock request, or a toggle request (issue the opposite request as previously sent.) The lock server could correspond to one door lock or many).  

 	Regarding claim 24, Scoggins discloses the system, wherein establishing the connection comprises establishing a Bluetooth connection using the Bluetooth chip (para [0035] teaches the door lock system 112 is configured to wirelessly receive one or more security credentials from the user device 114.  The wireless communication can be via Bluetooth, Bluetooth Low Energy (BLE)). Motivation to combine as indicated in claim 20.
3Attorney Docket No.: AGH1600007US
 	Regarding claim 25, Gerhardt discloses the system, wherein triggering the locking or unlocking of  the lock comprises: exchanging a token with the mobile device via the Bluetooth connection (Para[0129] –[0133] & teaches of the electronic credential or wireless remote (2102) is pre-authenticated to send and receive commands from a locking system (2104) based on unique identifier or rolling token and the communications between locking system and electronic credentials or third-party devices are encrypted through various standards including Bluetooth & para[0165], [0170]  & fig. 31 A teaches of receiving lock credentials relating to lock).

 	Regarding claim 27, Gerhardt discloses a method for locking or unlocking a lock at a door at a dwelling (Para[0077] – [0086] & Figs. 3, 11-19 teaches when a user approaches the lock system(ex:1300), they trigger an infrared, sound, radio or vibration sensor and proximate uses send a lock, unlock to lock system and fig 3 shows the drive shaft and Figs.11-19 shows the locking system at the door), the method comprising: detecting , by a mobile device, a near field communication (NFC) tag associated with an intelligent door lock system coupled to the door at the dwelling (para[0051] – [0053]  & fig. 7 teaches in  700, the user reads a Near Field Communication tag with their portable electronic device); and in response to detecting the NFC tag (Para[0037] & fig. 1 teaches the NFC enabled portable electronic device (100) reading a passive NFC tag (101) & para[0053], [0063] & fig. 7): and transmitting one or more communications to the intelligent door lock system via the connection to trigger the intelligent door lock system to lock or unlock the lock (Para [0180] – [0183] & fig. 32 A(i) teaches at 3206 an initial authentication of the portable electronic device which allows the portable electronic device to communicate directly with the lock and issue a direct command for receipt by the lock. Fig. 32B (ii) discloses at 3242, the issued command may be one of the commands selected from a group of commands comprising: lock; unlock; timed lock request; timed unlock request; and toggle lock/unlock request).
 		Gerhardt does not explicitly disclose establishing, after detection of the NFC tag by the mobile device and via an application associated with the intelligent door lock system, a connection between the mobile device and with the intelligent door lock system using an RF protocol. However Scoggins discloses establishing, after detection of the NFC tag by the mobile device and via an application associated with the intelligent door lock system, a connection between the mobile device and with the intelligent door lock system using an RF protocol (para[0013], [0067], [0073], [0075], [0079], [0095] & figs. 7, 9, 10  discloses an application program interface(API) 720  is configured to communicate with a portable consumer electronic user device configured to receive one or more security credentials and to wirelessly transmit at least one of the one or more security credentials to a door lock system. Further Para [0117] recites providing an ability to broker communications between mobile user devices (e.g., Bluetooth, BLE or other such short range wireless communication enabled mobile devices), and the NFC/magnetic stripe reader fitted to the door lock & Para [0044],  [0119] teaches of API to retrieve the security key credentials that can be used through the guest's mobile user device to unlock the door & Upon retrieving the security credentials through the API the mobile application operating on the guest's mobile user device is configured to initiate communications with the wireless receiver 218 cooperated with and/or incorporated into the door lock system 112 is dependent on a type of door lock (NFC, magnetic stripe, etc.), and in some implementations acts as a channel to handoff the security key credentials to the door lock components for validation, causing the door lock to be triggered (opened or closed). It would have been obvious to one having ordinary skill in the art  lock and unlocking the door to enable accessibility to secure area and monitoring the secure area in the smart-home environment of Gerhardt with the method of communicating security credentials to portable consumer electronic user device associated with user of Scoggins in order to provide a system with the capability to unlock doors and gain access.

 	Regarding claim 28, Scoggins further discloses the method, wherein the intelligent door lock system comprises a Bluetooth chip and establishing the connection comprises establishing a Bluetooth connection using the Bluetooth chip (para [0035] teaches the door lock system 112 is configured to wirelessly receive one or more security credentials from the user device 114.  The wireless communication can be via Bluetooth, Bluetooth Low Energy (BLE)). Motivation to combine as indicated in claim 20.

9. 	Claims 11, 18  are rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt et al. (US 2012/0280790 A1) in view of Scoggins et al. (US 2015/0199863 A1) and Fadell et al. (US 2015/0156031 A1).

 	Regarding claim 11, Gerhardt in view of Scoggins disclose the system of claim 8. Gerhardt in view of Scoggins does not explicitly disclose, wherein triggering the camera to record video comprises triggering the camera to begin  recording in response to the door lock status indicating that the door is opened. However Fadell discloses the system, wherein triggering the camera to record video comprises triggering the camera to (Para[0446] & [0476] discloses in response to detecting a smart invitation at doorbell 106 of door 186, a mode setting associated with that invitation may instruct platform 200 to carry out a platform action that may unlock doorknob 122 for enabling access through door 186 while also enabling and/or otherwise monitoring data from a camera or motion sensor or any other suitable sensing component functionally positioned at door 186 for detecting movement through door 186). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of lock and unlocking the door to enable accessibility with security credentials into secure area and monitoring the secure area in the smart-home environment of Gerhardt in view of Scoggins with the method of in which detecting the presence, movement through the smart-home environment of Fadell in order to provide a system in which facilitating the detection of visitor identification information and/or visitor intent information.
Attorney Docket No.: AGH1600007US
 	Regarding claim 18, Gerhardt in view of Scoggins disclose the system of claim 9. Gerhardt in view of Scoggins does not explicitly disclose wherein triggering the camera to record video comprises determining whether to record the video based on at least one of whether the door is open or closed and whether the lock is locked or unlocked. However Fadell further discloses the system, wherein triggering the camera to record video comprises determining whether to record the video based on  at least one of  whether the door is open or closed and whether the lock is locked or unlocked (Para[0446] teaches of platform 200 detects if/when a visitor attempts to open a door, the one or more sensing components of doorbell 106 (e.g., a camera) or of entry detector 112 at door 186 may be operative to detect when a visitor touches doorknob 122 and/or otherwise attempts to gain access to structure 150 through a closed door 186 & Para[0476] further discloses in response to detecting a smart invitation at doorbell 106 of door 186 to unlock doorknob 122 to enable access through door 188 it also enables monitoring data from camera positioned at door 188 for detecting movement through door 186). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of lock and unlocking the door to enable accessibility with security credentials into secure area and monitoring the secure area in the smart-home environment of Gerhardt in view of Scoggins with the method of in which detecting the presence, movement through the smart-home environment of Fadell in order to provide a system in which facilitating the detection of visitor identification information and/or visitor intent information.
Attorney Docket No.: AGH1600007US2Attorney Docket No.: AGH1600007US
10. 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gerhardt et al. (US 2012/0280790 A1) in view of Scoggins et al. (US 2015/0199863 A1) and DeLean et al. (US 2014/0267736 A1). 

 	Regarding claim 13, Gerhardt in view of Scoggins disclose the system of claim 8. Gerhardt in view of Scoggins does not explicitly disclose, wherein a safe zone delimited by one or more virtual fences is defined in the dwelling, and the at least one second processor is configured to analyze video recorded by the camera to determine whether (Para[0134] & Figs. 3a-3b teaches of for ex: the interior of a bank whereby after business-hours employees and clients who are being served may leave, but no further clients may come past a certain zone (zone A), the intrusion may be defined as the succession of the following events in the following order: 1) detection of a person entering through the aperture zone , followed by 2) appearance of the person in zone A, followed by 3) disappearance from A, followed by 4) appearance of the person in zones B or C), and the at least one second processor is configured to analyze video recorded by the camera to determine whether the one or more virtual fences is breached (Para[0129] & FIG. 1 illustrates an example of a vision based system for detecting a breach of security, an image sensor 20 e.g. a wide range camera, operably connected to an intrusion detecting device 22 for analyzing the image stream received from the camera 20 for detecting an intrusion in the area that is monitored by the camera 20 and para[0146] , [0149]  discloses monitoring walls or doors, and may be configured to monitor any area within the field of view of the camera 22, regardless of the presence of physical delimiting means e.g. fence, borders, painted lines etc., or not and  the typical case of an intruder opening the door slightly and sneaking in immediately before being caught by the camera). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of lock and unlocking the door to enable accessibility with security credentials  into secure area and monitoring the secure area in the smart-home environment of Gerhardt in view of Scoggins with the method of involving detecting 

Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922.  The examiner can normally be reached on Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425